Citation Nr: 0100412	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  84-09 751	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether the rating for the veteran's service-connected 
herniated disc L4/5 (low back disability) was properly 
reduced from 40 percent to 20 percent disabling.

(The issue of current entitlement to an increased rating for 
herniated disc L4/5 is the subject of a separate decision of 
the Board.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
October 1969 and also had a period of inactive duty training 
in August and September 1973.

This matter initially came to the Board of Veterans' Appeals 
(Board) in August 1984 on appeal from a June 1983 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Togus, Maine, which reduced the evaluation of 
the veteran's service-connected low back disability from 40 
to 20 percent, effective September 1, 1983.  Pursuant to 
38 U.S.C.A. § 7103 (West 1991 & Supp. 2000), in August 2000, 
reconsideration of the Board's decision was ordered; the 
Board indicated that this action was in lieu of the veteran's 
claim that there was clear and unmistakable error in the 
Board's August 1984 decision.


FINDINGS OF FACT

1.  In an August 1978 rating decision, the RO increased the 
evaluation of the veteran's service-connected low back 
disability from 10 percent to 20 percent, effective December 
1, 1977, and thereafter to 40 percent, effective April 18, 
1978, based on the findings contained in May and June 1978 VA 
examination reports.

2.  In a June 1983 rating decision, the RO reduced the 
evaluation of the veteran's service-connected low back 
disability to 20 percent, effective September 1, 1983, based 
on the findings contained in a May 1983 VA examination 
report.

3.  In the June 1983 rating decision, the RO did not consider 
the pertinent regulations governing the reduction of the 
evaluation of a service-connected disability that had been in 
effect for at least five years.

4.  At the time of the June 1983 RO rating decision, the 
evidence did not show that the veteran's low back disability 
had undergone a material improvement that was reasonably 
certain to be maintained under the ordinary conditions of 
life.


CONCLUSIONS OF LAW

1.  The RO's June 1983 reduction of the evaluation for the 
veteran's service-connected low back disability from 40 
percent to 20 percent, without compliance with the 
requirements set forth in 38 C.F.R. § 3.344 (1982-84), 
renders the reduction void ab initio.  Kitchens v. Brown, 7 
Vet. App. 320 (1995).

2.  Restoration of the 40 percent rating assigned for the 
service-connected low back disability is warranted.  
38 U.S.C.A. §§ 1155, 7104 (West 1991); 38 C.F.R. §§ 3.344(a) 
and (b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

In a September 1976 rating action, the RO granted service 
connection for chronic lumbosacral strain and assigned a 10 
percent evaluation pursuant to Diagnostic Code 5295, 
effective April 7, 1976.  Thereafter, on December 1, 1977, 
the veteran submitted a private medical report dated in 
November 1977.  In a rating action dated later that same 
month, the RO denied entitlement to an increased rating for 
the disability and the veteran appealed.

In the November 1977 report, Dr. Philip R. Kimball indicated 
that the veteran complained of suffering from a numb feeling 
in his left leg that was aggravated by heavy physical labor.  
In addition, the veteran reported that he was treating the 
disability with Darvocet and muscle relaxers.  The 
examination revealed that the veteran had full range of 
motion of the lumbar spine, although the physician described 
the veteran "a little hesitant" at full flexion.  Dr. 
Kimball indicated that the veteran's lateral bending was 
good, that straight leg raising was negative and that his 
lumbar spine was nontender; however, he stated that the 
veteran had a slight diminishment of the left ankle reflex as 
compared to the right.  X-rays were normal, and Dr. Kimball 
diagnosed the veteran as having long-standing lumbosacral 
strain.  Subsequent to offering this assessment, the 
physician recommended that the veteran cease using muscle 
relaxers to treat the condition, explaining that doing so was 
"useless" beyond a brief period.  Dr. Kimball refilled the 
veteran's prescription for Darvocet but suggested that, in 
the future, the veteran treat the disability with non-
prescription pain medications.

In May 1978, the veteran was afforded a VA orthopedic 
examination.  During the evaluation, the veteran reported 
that in the past year he began experiencing left-sided 
numbness that radiated from his back to his left thigh and 
down to his foot after being on his feet for a prolonged 
period of time.  The examiner noted the findings and 
conclusions contained in Dr. Kimball's report.  In doing so, 
he indicated that the veteran complained that he had received 
no relief from non-prescription pain medications and that 
Darvocet was the only one that lessened his discomfort.  The 
examination revealed that the veteran had good musculature as 
well as normal stature and posture.  In addition, the 
physician reported that there was no pain or tenderness on 
his back.  The veteran accomplished straight leg raising to 
90 degrees with minimal discomfort and he exhibited no loss 
of sensation, vibratory or pinprick.  Deep tendon reflexes 
were all normal and 4+, with the exception of his left 
Achilles tendon, which was absent to a weak 1+.  The examiner 
added that there were no other signs of any sensory defects 
and noted that the veteran was able to get on and off the 
examination table without any difficulty.  The examination 
also disclosed the veteran had backward extension to 10 
degrees, forward flexion to 100 degrees, right lateral 
flexion to 25 degrees and left lateral flexion to 20 degrees.  
The diagnosis was chronic low back strain with possible 
neurological defect due to herniated disc; the physician 
recommended that the veteran have a neurological consult.

Consistent with the May 1978 examiner's suggestion, the 
following month the veteran was afforded a VA neurological 
examination.  At the outset of his report, the neurologist 
discussed the history of the veteran's low back disability.  
In addition, he reported that the veteran denied having any 
right-sided symptoms or urinary trouble.  The examination 
showed that the veteran had normal straight leg raising 
bilaterally and "no real weakness;" the physician 
indicated, however, that the veteran had definite atrophy of 
the left extensor digitorum brevis muscle and slight atrophy 
of the left calf.  In addition, he stated that all tendon 
reflexes were active and equal, with the exception that the 
left ankle reflex was present "as a trace" as compared to 
the right, which was 3+.  The sensory examination was 
virtually normal although the left side was a little less 
sensitive than the right.

The neurologist's impression was that the veteran probably 
had something more severe than a chronic lumbar strain; he 
suggested that he probably suffered from a degenerated and 
probably bulging disc at L4-L5 with some L5 root signs and 
symptoms.  He indicated that the low back disability 
restricted the veteran's physical activities considerably, 
but recommended that the veteran remain as active and limber 
as he could.  The physician stated that in the future, the 
veteran could be a candidate for surgery.

Based on the above evidence, in an August 1978 decision, the 
RO recharacterized the service-connected low back disability 
as herniated disc L4/5 and increased the evaluation pursuant 
to Diagnostic Code 5293 to 20 percent, effective December 1, 
1977, and to 40 percent, effective April 18, 1978.

In May 1980, at the RO's initiative, the veteran was afforded 
a VA neurological examination to assess his condition.  The 
veteran complained of suffering from left leg pain and 
frequent numbness in his left calf and in the dorsum of his 
left foot.  The veteran added that he did "deliberate 
exercise" and reported that his symptoms increased after 
prolonged sitting and unusual lifting.  

The examination revealed that the veteran had a slight 
dropping of the lumbar curve; that lateral bending was 
limited to 10 degrees, bilaterally; forward flexion to 80 
degrees; backward extension to 10 degrees, with discomfort; 
and that rotation was normal.  The veteran was able to walk 
on his heels and toes satisfactorily and the veteran's left 
calf was somewhat smaller than his right.  The neurologist 
further reported that the veteran had minimal left ankle 
extension and great toe extension, weakness on the left side, 
and that the veteran's left ankle reflex was absent, except 
on reinforcement.  The veteran's right ankle reflex was 2+ 
and his right knee reflexes were described as "quite active 
and equal."  The sensory examination disclosed "a rather 
vague, probably L5 distribution" sensory loss in the lateral 
calf and dorsal-lateral foot.  The examiner's impression was 
that the veteran probably had a disc rupture that was related 
to his in-service injury, which was an L4-L5 disc protrusion 
and not a frank extrusion.  He stated that the veteran did 
not require surgery and he recommended that the veteran 
remain physically active.

In July 1980, on the basis of the findings of the May 1980 VA 
neurological examination, the RO reduced the evaluation of 
the veteran's herniated disc L4/5 to 20 percent, effective 
October 1, 1980.  The veteran appealed, and in December 1980, 
he submitted an October 1980 report that was prepared by 
another private physician, Dr. H. D. Gross.  The October 1980 
report reflects that the veteran complained of having daily 
left low back pain, left leg pain, and numbness once to twice 
per week.  In addition, he stated that vigorous and prolonged 
activity aggravated his condition, but that he achieved some 
relief from Darvocet.  Dr. Gross indicated that the veteran 
had full movement of his trunk and straight leg raising, each 
without pain.  Strength, reflexes and sensory examination 
were all within normal limits.  The diagnosis was pain 
distribution, mainly L3.

In December 1980, the veteran was afforded a VA neurological 
examination, which was conducted by the same neurologist who 
performed the June 1978 and June 1980 neurological 
examinations.  The physician discussed the veteran's 
pertinent medical history.  Subsequent to his physical 
examination, the neurologist indicated that the veteran's 
condition remained just about the same as it was the last 
time that he saw him.  He described the veteran's low back as 
"quite mobile" and attributed that to the veteran's 
diligent exercise routine.  The veteran had forward flexion 
to 70 to 80 degrees, backward extension to less than 10 
degrees, "very little" extension" and virtually no lateral 
bending.  Straight leg raising was normal, although the 
examiner stated that the veteran exhibited some left buttock 
discomfort at 90 degrees with the left leg.  In addition, the 
neurologist stated that there remained a 12 mm. atrophy of 
the left calf as compared to the right, and that the left leg 
was generally less sensitive than the right.  The veteran's 
tendon reflexes were active and equal, with the exception of 
his left ankle reflexes, which were present on reinforcement 
and which fatigued very easily.  The neurologist added that 
X-rays taken in November 1980 demonstrated Schmorl's nodes at 
most of the lower interspaces, but very prominently at the 
L4-L5 interspace.  The diagnosis was discogenic disease with 
Schmorl's node at L4-L5 and evidence of some L5 and S1 nerve 
root irritation.  The examiner suspected that the veteran had 
a bulging but not ruptured disc at L4-L5.  He added that the 
veteran was not a candidate for surgery and that he was not 
therefore a candidate for a myelogram.  In addition, he 
recommended that the veteran continue on his exercise regimen 
and that he be hospitalized to treat acute episodes of 
increased symptomatology.

On the basis of the findings and conclusions contained in the 
December 1980 VA examination report, in a May 1981 decision, 
the RO recharacterized the service-connected low back 
disability as bulging intervertebral disc L4-L5 with 
discogenic disease and Schmorl's node at L4-L5 and restored 
entitlement to a 40 percent evaluation, effective April 18, 
1978.

At the RO's initiative, in May 1983, the veteran was afforded 
a VA "review examination" to assess his condition.  The 
examination was performed by the same neurologist who 
conducted the June 1978 as well as the June and December 1980 
examinations.  At the outset of his report, the physician 
noted that he had conducted those examinations and stated 
that it was his suspicion that the veteran might have a 
bulging L4-L5 disc because he had exhibited weakness of ankle 
extension as well as a diminished left ankle reflex that 
implicated the S1 root.  The veteran reported having low back 
pain extending into the right leg and down to his knee; he 
had no other right-sided pain or numbness.  The neurologist 
indicated that the pain "was all on the left."  He added 
that the veteran had no real weakness, although he reported 
that, at times, he experienced difficulty ascending and 
descending stairs.  In addition, the neurologist stated that 
the veteran had no urinary difficulties and indicated that 
"basically his symptoms are virtually identical to those 
which he reported on his last examination in December 1980."  
The examiner further reported that the veteran was working 
full time in a position that required no physical effort.
The examination revealed that he had forward flexion to 90 
degrees, backward extension to 20 degrees, lateral bending to 
between 10 and 15 degrees and lateral rotation to 90 degrees 
bilaterally, without pain.  Straight leg raising in the 
sitting position was normal.  The veteran had mild atrophy of 
the left thigh, no weakness of any muscle groups and he was 
able to walk on his heels and toes well.  In addition, the 
neurologist reported that the veteran's tendon reflexes were 
active throughout, with the exception of his left ankle 
reflex, which was diminished but not absent.  He indicated 
that these findings represented some improvement since his 
previous examinations.  The impression was status post 
probable disc protrusion without frank extrusion, either L4-
L5 or L5-S1, left side, with minimal neurologic signs at the 
present time.  The neurologist added that there were no signs 
of any acute nerve root compression and only residual 
findings of diminished left ankle reflex and slight atrophy 
involving the left lower extremity.  He characterized the 
veteran's current symptoms as "uncomfortable" and noted 
that they required treatment with an occasional Darvocet.

Based on the findings and conclusions contained in the May 
1983 report, in a June 1983 rating action, the RO 
recharacterized the service-connected disability as herniated 
disc L4/5 and reduced the rating to 20 percent, effective 
September 1, 1983.  In doing so, the RO neither cited to nor 
discussed the regulation governing reductions in evaluations 
of disabilities that have been in effect for at least five 
years.  In July 1983, the veteran filed a Notice of 
Disagreement (NOD) in which, citing to the RO's June 1983 
notification letter, he stated that he "disagreed with the 
decision" and wanted to appeal it.  In August 1983, the RO 
issued the veteran a Statement of the Case (SOC) in which it 
identified the issue on appeal as the evaluation of the 
veteran's service-connected low back disability; again, no 
citation nor discussion of the pertinent regulations 
governing rating reductions was included.  In October 1983, 
the veteran filed a VA Form 9 that perfected his appeal.  In 
his Substantive Appeal, the veteran took issue with the RO's 
recitation of the pertinent evidence, arguing that his 
symptoms were more severe than those reported.  In addition, 
he challenged the adequacy of the May 1983 VA examination, 
stating that it lasted only fifteen minutes, and said that he 
felt that he was rushed through it.  He characterized the 
reduction as "incorrect and unjustifiable" and requested 
that he be afforded another medical examination.  

Thereafter, in written argument dated in November 1983, his 
representative referred to the arguments set forth by the 
veteran in his October 1983 Substantive Appeal.  Finally, in 
written argument dated in July 1984, the veteran's 
representative echoed the veteran's contentions and 
maintained that the 40 percent evaluation should be restored.  
In doing so, his representative pointed out that X-ray 
studies had not been conducted since 1980, characterized the 
May 1983 examination upon which the reduction was based as 
"too cursory to give an adequate picture of his 
disabilities," and argued that the matter be remanded for a 
contemporaneous and thorough examination prior to any 
reduction.  In addition, his representative asserted that the 
medical evidence did not substantiate that there was an 
improvement in the veteran's low back disability.  The Board 
observes that at no point did the veteran or his 
representative assert that the disability warranted an 
evaluation in excess of 40 percent.

Analysis

In its June 1983 decision and subsequent rating actions 
during the course of the appeal, the RO framed the issue as 
involving the evaluation of the veteran's low back disability 
rather than whether a reduction was warranted.  In this 
regard, the Board notes that the Court has consistently 
declared that it erroneous for VA to fail to characterize a 
claim contesting a reduction in a rating as such.  See Snyder 
v. Gober, 14 Vet. App. 154 (2000); Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  That alone, however, is not 
dispositive; rather the Court looks beyond VA's framing of 
the issue to determine whether the decision considered the 
relevant evidence as well as the pertinent laws and 
regulations governing reductions.  See Johnson v. West, 11 
Vet. App. 240, 241-42 (1998).

The circumstances under which a disability evaluation may be 
reduced are specifically limited and carefully circumscribed 
by regulations promulgated by the Secretary of VA.  See 
Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  
In reducing the evaluation of the veteran's low back 
disability to 20 percent, the RO neither cited to nor 
discussed 38 C.F.R. § 3.344, the pertinent regulation in 
effect at that time governing the reduction of the evaluation 
of a disability that was in effect for five or more years. 

In this regard, the Board observes that, in Brown v. Brown, 5 
Vet. App. 413, 419 (1993), the Court held that 38 C.F.R. 
§ 3.344(a) contains four distinct criteria, each of which 
must be satisfied, before the reduction of an evaluation that 
has been in effect for at least five years can be 
effectuated.  In that case, the Court explained why none of 
the four criteria identified in the regulation were complied 
with.  In doing so, the Court termed "cursory" VA's 
conclusion that the examination upon which the reduction was 
predicated was "full and complete."  The Court held that 
the reduction was void ab initio, reversed the Board's 
decision, and remanded the matter for the reinstatement of 
the prior evaluation.  Thereafter, in Kitchens v. Brown, 7 
Vet. App. 320 (1995), the Court noted that, in affirming the 
RO's action in reducing a rating that had been effective for 
more than five years, the Board failed to discuss the 
applicability of 38 C.F.R. § 3.344(a) or (b).  In addition, 
the Court concluded that the criteria were not satisfied.  
The Court held, "Where, as here, the Court finds that VA has 
reduced a veteran's rating without observing applicable laws 
and regulation, such a rating is void ab initio and the Court 
will set it aside as not in accordance with the law."  Id. 
at 325.  Thereafter, in Hayes v. Brown, 9 Vet. App. 67 
(1996), the Court indicated that, although the Board 
"recognized that a more thorough examination was required 
under 38 C.F.R. § 3.344(a)," in its decision, the Board 
"simply omitted" that requirement of the regulation.  
Citing Kitchens, the Court reversed the Board's decision and 
ordered that the rating be reinstated because the reduction 
was accomplished without compliance with the applicable laws 
and regulations.  Id. at 73.  More recently, in Greyzck v. 
West, 12 Vet. App. 288 (1999), the Court observed that the 
regulatory language in 38 C.F.R. § 3.344(a) had not changed 
since its adoption in February 1961 and, citing Brown and 
Kitchens, declared that it had consistently held that where 
VA reduces a disability rating without complying with 
applicable VA regulations, the reduction is void ab initio.  
Id. at 292. 

In any event, where, as here, the disability rating was in 
effect for five years or more, the provisions of 38 C.F.R. 
§ 3.344(a) and (b) indicate that a reduction in rating is 
warranted if medical evidence discloses that there has been 
sustained material improvement in the condition and it is 
reasonably certain that the improvement will be maintained 
under the ordinary conditions of life.  The record of 
examination and the medical-industrial history should be 
reviewed to ascertain whether the recent examinations to 
reduce the evaluations are full and complete, including all 
special examinations indicated as a result of general 
examination, and the entire case history.  Examinations less 
full and complete than those on which payments were 
authorized or continued will not be used as a basis of 
reduction.  Furthermore, ratings on account of diseases 
subject to temporary or episodic improvement will not be 
reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
38 C.F.R. § 3.344(a).  See also 4.1, 4.2, 4.13 (2000); 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Brown, 5 
Vet. App. at 420-22.

In this case, it is necessary to review the entire evidence 
of record and the veteran's medical history to determine 
whether the examination upon which the reduction was based 
was as thorough as the ones upon which the 40 percent rating 
was predicated.  As the veteran has pointed out, the May 1983 
examiner did not conduct a current X-ray study to assess the 
severity of his intervertebral disc syndrome.  This contrasts 
with the May and June 1978 VA examinations, upon which the 40 
percent evaluation was initially predicated, as well as the 
December 1980 evaluation, both of which considered recent X-
ray findings, and which were conducted by the same 
neurologist who performed the May 1983 examination.  Thus, 
because the May 1983 VA examination was less full and 
complete than the June 1978 examination, as well as the one 
performed in December 1980, upon which the restoration of the 
40 percent rating was based, it cannot be determined whether 
the veteran's condition had improved.  Indeed, although the 
May 1983 examiner indicated that the clinical findings showed 
"some improvement" in the veteran's condition as compared 
to his previous examinations, the neurologist also stated 
that the veteran's symptoms were "virtually identical" to 
those he reported on his last examination in December 1980.  
In the absence of evidence of sustained, material 
improvement, the rating for the veteran's low back disability 
cannot be reduced.  38 C.F.R. § 3.344(a).  Accordingly, the 
June 1983 reduction cannot be sustained and the 40 percent 
evaluation for the veteran's low back disability must be 
restored.

ORDER

Effective September 1, 1983, the veteran's 40 percent rating 
for herniated disc L4/5 is restored; the benefit sought on 
reconsideration is granted.


			
	I. S. SHERMAN	DEREK R. BROWN
	Veterans Law Judge	Veterans Law Judge
	Board of Veterans' Appeals	Board of Veterans' Appeals

		
J. E. DAY
Veterans Law Judge
Board of Veterans' Appeals


			
	C. W. SYMANSKI	JACQUELINE E. MONROE
	Veterans Law Judge	Veterans Law Judge
	Board of Veterans' Appeals	Board of Veterans' Appeals


		
	BRUCE E. HYMAN
	Veterans Law Judge
Board of Veterans' Appeals

 

